Citation Nr: 1415418	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO. 13-01 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


ISSUE

Whether a July 25, 2011 Board of Veterans' Appeals decision should be reversed or revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION


Moving party represented by: Chris A. Gomillion, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel 






INTRODUCTION

The moving party had periods of active duty for training and inactive duty for training in the United States Army Reserve from December 1957 to November 1964, including a period of active duty for training (ACDUTRA) from May 1964 to June 1964.

On July 25, 2011, the Board issued a decision that denied reopening the moving party's claim of entitlement to service connection for a psychiatric disability. In October 2012, the moving party submitted a motion for revision of the July 25, 2011 Board decision as CUE.

The motion to revise was received by the Board in October 2012. In March 2013, the attorney of record was advised that he remained the moving party's representative, and was afforded a period of 30 days within which to offer argument on the moving party's motion. The attorney of record did not respond to this advisement, and the forwarding letter has not been returned as undelivered or undeliverable. 

In January 2014, the moving party was mailed a letter to clarify his representation. It was noted that although Mr. Chris A. Gomillion was his attorney of record; his motion was signed by another individual, who was not listed as an attorney at Mr. Gomillion's law firm or as a representative agent who was authorized to represent claimants before VA. The Moving party has not responded. Therefore, the Board will proceed with a decision on the merits with Chris A. Gomillion listed as his representative, notwithstanding that the attorney has not provided any information as to his contentions.

A review of the moving party's Benefits Management System (VBMS) and Virtual VA do not reveal any additional documents pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A decision entered by the Board on July 25, 2011 denied reopening of the moving party's claim of entitlement to service connection for a psychiatric disability.

2. The July 25, 2011 Board decision was reasonably supported by the evidence then of record and was consistent with VA law and regulations then in effect.


CONCLUSION OF LAW

The July 25, 2011 Board decision, which denied reopening the moving party's claim for entitlement to service connection for a psychiatric disability, did not involve CUE. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that Board decisions are subject to revision on the grounds of CUE and must be reversed or revised if evidence establishes such error. 38 U.S.C.A. § 7111(a). Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

Under § 20.1404(b) (2013), the motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error. Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence. Motions that fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.

In the Motion for Revision of the Board's July 25, 2011 decision, the moving party  asserted that the Board erred in failing to properly apply the laws and regulations in determining that the moving party was not a "Veteran" and declining to apply presumptive service connection provisions. (See October 10, 2012 Motion to Revise). The moving party also asserted that the Board committed CUE when it determined that no new and material evidence had been submitted under 38 C.F.R. § 3.156(a).

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to the Court and decisions on issues which have subsequently been decided by the Court. 38 C.F.R. § 20.1400 (2013).

CUE is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made. To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2013).

VA regulations include examples of situations that are not to be considered CUE: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a VA failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d) (2013). CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there was a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e) (2013).

Finally, given the rigorous nature of CUE, the "benefit of the doubt" rule of 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 does not apply to CUE claims. 38 C.F.R. § 20.1411(a) (2013). Under 38 C.F.R. § 3.156(a) (2013), new and material evidence means evidence not previously submitted to agency decisionmakers. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The law in July 2011 as now provides that a claim may only be reopened and considered on the merits if new and material evidence has been submitted. 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) (1999); see also Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). The Board notes that the credibility of new evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). In addition, the claimant does not have to demonstrate that the new evidence would change the outcome of the prior denial. Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The July 2011 Board decision included a detailed procedural history of the moving party's appeal. 

In reaching the July 2011 decision, the Board considered all evidence associated with the moving party's claims file after the last prior final Board decision dated in January 2006 and concluded that the evidence added to the record since the January 2006 determination was essentially cumulative of evidence previously of record and did not provide a reasonable possibility of substantiating the claim for service connection for a psychiatric disability, to include schizophrenia. The evidence of record at the time of the January 2006 decision included the STRs, private and VA medical records, and a June 2005 VA examination. An enlistment record reflects the moving party was rejected by the Air Force in September 1957 due to "insufficient mental...." (report not legible). On a report of medical history in December 1957, the moving party denied frequent trouble sleeping, nightmares, depression and loss of memory. Psychiatric evaluations on examinations in June 1958 and August 1962 were normal. A service department document shows the moving party was discharged from the Reserves since he was medically unfit for retention. In a statement dated August 1964, a private physician related he examined the moving party that month. His behavior pattern was abnormal, and was he was restless. The moving party showed evidence of extreme nervousness. A psychiatric evaluation was recommended.

The moving party was admitted to a private hospital in August 1964. He described a two year history of difficulty in school. About three to four months earlier, he was told he needed more quality points to graduate, and his family noted mental deterioration since that time. The impression was schizophrenic reaction, acute, undifferentiated type.

The moving party was admitted to Mississippi State Hospital in August 1964. It was reported he was worried about school and his ability to hold a job. Progress notes reflect the moving party stated his mind had been mixed up and he had been "half out of my head" since about June. During the hospitalization, the moving party dated his difficulties in June, when he was in Fort Benning, Georgia, with his Army Reserve unit. He claims he became confused, and had difficulty thinking and remembering. He added that about the same time, he began experiencing auditory hallucinations, and that he felt a change in himself. He thought people had been talking about him. The diagnosis was schizophrenic reaction, catatonic type.

Additional private and VA medical records reflect continued treatment for schizophrenia. In an April 2004 statement, the moving party acknowledged he did not receive medical attention while on active duty for training, and was not admitted to an Army hospital. He maintained he received immediate attention when he returned from summer camp. The moving party was afforded a VA psychiatric examination in June 2005. The examiner noted she reviewed the claims folder. She related the moving party's illness began in August 1964. She noted that the moving party was unable to remember specific details about his service. Following a mental status evaluation, the diagnosis was schizophrenia, residual type. The examiner concluded she was unable to specifically relate the moving party's mental illness to his period of active duty for training from May to June 1964. She stated there was no evidence to suggest the moving party's experiences in the Reserves contributed to or caused his mental illness. She observed the active duty for training reports from 1960 to 1961 did not identify any mental health problems. She acknowledged that the moving party had been rejected by the Air Force due to mental problems, which she noted was the only evidence suggesting he might have had emotional problems prior to his entry in reserves in 1957. Although the moving party indicated when he was hospitalized in August 1964 that his problems began at Fort Benning, there was no official military documentation of symptoms.

The Board's denial of service connection for a psychiatric disability, to include schizophrenia, in January 2006 was based on the absence of competent evidence linking any psychiatric disability to service. It was noted that while the psychosis was present within one year following active duty training, there was no one-year presumption as the moving party was not a Veteran within the meaning of applicable law.

Essentially, the additional evidence consisted of private medical records dated from 1998 to 2011 that reflect treatment for psychiatric problems. When the moving party was seen in October 1998, it was reported that the onset of his problems started 41 years earlier. The moving party also testified in March 2011 that his problems began while at Fort Benning, Georgia in 1964. His testimony was similar to the arguments made at the time of the previous Board decision.

Upon consideration of this evidence, the Board noted that the additional evidence merely documented that the moving party has been diagnosed with a psychiatric disability. The evidence of record at the time of the Board's July 25, 2011 determination was cumulative of evidence previously considered. The Board also noted that the recently submitted evidence was not competent and probative evidence linking his current condition to training.

Thereafter, the Board denied reopening the moving party's claim for entitlement to service connection for a psychiatric disorder, as there was no competent evidence of a medical nexus and as none of the evidence associated with the claims file after the January 2006 Board decision constituted new and material evidence.

The moving party is in disagreement with the Board's denial of "Veteran" status. A "Veteran" is a person "who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). "Active duty" generally means "full-time duty in the Armed Forces, other than active duty for training." 38 U.S.C.A. § 101(21)(A). Aside from active duty, the term "active military, naval, or air service" includes "any period of active duty for training [ADT] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24)(B).

When a claim for service connection is based on a period of ACDUTRA, there must be evidence that the claimant became disabled, as a result of a disease or injury incurred in or aggravated in the line of duty, during the period of active duty for training. See 38 U.S.C.A. § 101(2), (22), (24), 1110; Acciola v. Peake, 22 Vet.App. 320, 324 (2008). In the absence of such evidence, the period of ACUDTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "Veteran." Id.

The presumption of soundness applies to all who served on active duty for their period of active duty. Generally, the presumption of soundness does not apply to a claimant who only served on ACDUTRA. 38 U.S.C.A. § 1111, 1132. 

The moving party is not a "Veteran" for the purposes of the benefit he seeks, which is based solely on periods of ACDUTRA. See Donellan v. Shinseki, 24 Vet. App. 167, 172 (2010) (observing that the determination of "Veteran" status is a predicate ruling prior to findings of service connection). The law is clear as to the definition of a "Veteran" and application of presumptions.

To the extent the moving party would have the Board engage in reevaluating each piece of evidence before the Board in July 2011; it appears that such an exercise would be to determine its probative value, in pursuit of reaching its own conclusion as to whether it was new and material to reopen the claim. Such an inquiry requiring weighing and evaluating evidence does not constitute a valid claim of CUE.

It is not shown that the Board incorrectly applied the proper statutory regulation for new and material evidence claims effective in 2011. The Board clearly looked at private and VA treatment records that showed the moving party had a current psychiatric disability in determining that the evidence, while new, was not sufficient to reopen the claim and specifically stated why it did not find the evidence "material" (i.e., did not show that a causal relationship between the moving party's psychiatric disability and active service).

In short, the Board concludes that the July 25, 2011 decision does not include the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the alleged error, and there is no basis upon which to find CUE in this decision. 


ORDER

The motion to revise or reverse the July 25, 2011 Board decision is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


